Case 16-40246-KKS Doc 143 Filed 11/29/18 Page 1 of 10

 

 

Debtor 1 Julius Wll|lams ll
Firs Name Middle Name Lasl Name |
Debtor 2 Wenoka Williams '

(Spouse. lt fillng) Firsi Name Middie Name Last Name |

United States Bankn.iptcy Coun for the: B_grthem District of F|orida

 

Case number 1640246~KK5
iii knawni |

Ofiicial Form 427

C_over Sheet for Reaffirmation Agreement 12/15

Anyone who is a pany to a reaffirmation agreement mayflll out and file this form. Fil| it out completely, attach it to the reaffirmation agreement,
and file the documents within the time set under Banltruptcy Rule 4008.

Part 1: Explain the Repayment Teni\s of the Reaf'finnation Agreement

 

 

 

 

 

 

 

|1. Who is the creditor?
vii s Badcock CciLi:i __ _
. Name of the creditor
|
Fz~ "'°‘” "“‘°" 's the d°b‘? on the daie ihai the bankrupicy case is med 5 2149.16
| To be paid under the reaffirmation agreement $ 2149.16
` $ 125,00per month for g months (lf fixed interest rate)
|
l3. What is the Annual
LF_°

l Percentage Rate (APR) Before the bankruptcy case was filed 2 9 /o

of interest? (See
i Bankruptcy Code Under the reaffirmation agreement 23.9 % x Fixed rate

§ 524(|<)(3)(5)-) m Adjustable rate
!4. Does collateral secure
l the debt? m N° _
! 3¢ Yes. Describe the oollateral. Housetiold Goods
|
! Current market value $ 2149.16 _ __
'5. Does the creditor assert x N
' that the debt is ° . . . .

n°ndischargeabie? n Yes. Attach an explanation of the nature of the debt and the basis for contending that the debt is nondischargeable

 

      
     

§"A"’H"*" "i“ "‘;-\qu,;`"'{ W*¢-"' ' 7\5'!! ivy ’4'4:€(""&3‘ T " "15' `. §§ 31 y ',
Using information from _ > " l ' ‘
Schedule I: Your Income _- `»

(omciai Foimioei) and 20 i‘ . 2:0
schedule J; your 6a. Combined monthly income from $ 6e. Monthly income from all sources $

Expenses (Officiai Form line 12 of Schedule l after payroll deductions

106J), fill in the amounts.

6b. Monthly expenses from line 220 of_ 5 gq GO tif. Monthly expenses _ $ gq 63

Schedule J
6e. Monthly payments on all _ 5 `ét Gg. Monthly payments on all _ 5
reaffirmed debts'not listed on reafiimied debts not included in

Schedule J monthly expenses

6d. Scheduled net monthly income $ Lt© 6h. Present net monthly income $ C(
Subtract lines 6b and 6c from 6a. Subtract lines 6f and 69 from 6e.

lf the total is less than 0, put the lf the total is less than O, put the
number in brackets. number in brackets.

 

 

Case 16-40'246-KKS Doc 143 Filed 11/29/18 Page 2 of 10

 

 

Debtcr 1 Julius Wil|lams ll Case number (uinomM_zMigL______
First Name Middla Name Lasl Name
f
7. Are the income amounts No
Ol'l lines 63 and 69 u.¥es Explain why they are different and complete line 10.
different?

 

 

 

`i
8. Are the expense ’g{o _
amounts 011 lines 6b ' Yes. Explain why they are different and complete line 10.
and 6f different?

 

 

 

 

9. ls the net monthly n o
income in line 511 |ESS Yes. A presumption of hardship arises (un|ess the creditor is a credit union).
than 0? Explain how the debtor will make monthly payments on the reaffln'ned debt and pay other living expenses

compieieiinew FWT&)' 014/ll élM/&Q

 

 

10. Debtor's certification

about lines 7_9 l certify that each explanation on lines 7-9 is tnie and correct

  
 

lf any answer on lines 7-9 ls
Yes. the debtor must sign
here.

lf all the answers on lines 7-9

' nature cf Debtor 2 (Spouse Only in a Joint Case)
are Na, gc to llne 11.

 

 

 

11. Did an attorney represent m No
Y

the debtor in negotiating es. Has the attorney executed a declaration or an affidavit to support the reaffirmation agreement? l
the reaffirmation

agreement? n `
¥es

Whoever fills out this form l certify that the attached agreement is a true and correct copy of the reaffirmation agreement between the
must sign here. parties identified on this Cover Sheet for Reaffirmation Agreement.

 

CaSe 16-40246-KKS DOC 143 Filed 11/29/18

x fm ’/i»Z/-

Page 3 of 10

 

signai:tz" /
irwin t_)`cic/<So,`/

Prinied Name

Check one:

n Debtcr or Debtor‘s Attorney
§ Creditor or Creditor’s Attorney

Date //¢f '29¢ 20/?

 

Oft"icial Form 427 Cover Sheet for Reafflrmation Agreement

page 2

 

Case 16-40246-KKS DOC 143 Filed 11/29/18 Page 4 of 10

chi 2400A (12/15)

 

Clzl(one.
___ Presumption of Undue l-Iardship
_ No Presumption of Undue Hardship
See Debtor's Statement in Support of Reajinnatiori,
Parr 11 below, 10 determine which box to check

 

 

 

UNITED STATES BANKRUPTCY COURT
Nor|:hem District of Florida

ln re Julius Williams §
Wenoka Williams
Debtor

, Case No. l6-40246~KKS

€hapter 7

REAFFIRMATION DOCUMENTS
Name of Creditor: W. S. Badcock Coi;poratioi_i

____ Check this box if~Creditor is a Credit Union

PART I. REAFFIRMATION AGREEMENT
Reaffirming a debt is a serious financial decision. Before entering into this Reaff'irmation
Agreement, you must review the important disclosures, instructions, and definitions found in Part V of

this form.

A. Brief description of the original agreement being reaffirmed: Revolvina Credit

Far example auto loan

B. AMOUNTREAFFIRMED: $ 2149.16
T he Amount Reaffinned is the entire amount that you are agreeinth pay. This may include
unpaid principal, interest, and fees and costs (if any) arising on or before 11/12/2018 , Which is
the date of the Disclcsure Statement portion of this form (Part V).
See the definition of “Amount Reajj'i`rmed ” in Part V, Secti'on C below.

C. The ANNUAL PERCENTA GE RATE applicable to the Amount Reaffinned is 23.9 %.
See definition of “Annual Percentage Rate” in Part V, Sectz'on C below.

This is a (check one) __X Fixed rate - Variable rate

If the loan has a variable rate, the nature interest rate may increase or decrease from the Annual Percentage Ratc
disclosed here.

Case 16-40246-KKS DOC 143 Filed 11/29/18 Page 5 of 10

Form 2400A, Reaflirmation Documents Page 2

D. Reaffirmation Agreement Repayment Terms (check and complete one):

X $ 125.00 per month for _22 months starting on 12/07/2018

 

Describe repayment tcrms, including whether future payment amount(s) may be different from
the initial payment amount

 

 

E. Describe the collateral, if any, securing the debt:

Description: Houschold Goods
Current Market Value $2 149. 16

 

F. Did the debt that is being reaffirmed arise from the purchase of the collateral described above?
X Yes. What was the purchase price for the collateral? $ 2149.16
- No. What Was the amount of the original loan? $

G. Specify the changes made by this Reafflrmation Agreernent to the most recent credit terms on the reaffirmed
debt and any related agreement

Terms as of the Terms After
Datc of Bankruptcy Reaft'n'mation
Balance due (z'ncluding
fees and costs) $2149.16 $2149.16
Annual Percentagc Rate 23.9 % 23.9%
Sl_ZS.OQ _ $125.00
H. __ Check this box if the creditor is agreeing to provide you with additional future credit in connection

with this Reaflirmation Agreemcnt. Describe the credit limit, the Annual Perccntage Rate that applies
to future credit and any other terms on future purchases and advances using such credit:

 

 

PART II. DEBTOR’S STATEMENT IN SUPPORT OF REAFFIRMATION AGREEME_NT
A. Were you represented bj/_ an attorney during the course of negotiating this agreement?
Check onc. _ Yes _ No

B. Is the creditor a credit union?

Check one. ___ Yes No

Case 16-40246-KKS Doc 143 Filed 11/29/18 Page 6 of 10

Form 2400A, Reaffirination Documents Page 3

C. If your answer to EITHER question A. or B. above is “No,” complete l. and 2. below.

1. Your present monthly income and expenses are:

a. Monthly income from all sources after payroll deductions 5 q Z/O
(take-home pay plus any other income) '

b. Monthly expenses (including all reaffirmed debts except ~
thisone) $;5@@
c. Amount available to pay this reaffirmed debt (subtract b. from a.) $

d. Amount of monthly payment required for this reaffirmed debt $ l G

If the monthly payment on this reajj‘irmed debt (line d.) is greater than the amount you have available to
pay this reaji`rmed debt (line c.), you must check the box at the top of page one that says “Presumpti'on
of Undue Hardship. ” Otherwise, you must check the box at the top of page one that says "No
Presumptz'on of Undue Hardship. ”

2. You believe that this reaffirmation agreement will not impose an undue hardship on you or your
dependents because:

Check one of the two statements below, if applicable:
You can afford to make the payments on the reaffirmed debt because your monthly income is
greater than your monthly expenses even after you include in your expenses the monthly

j payments on all debts you are reaffirming, including this one.

You can afford to make the payments_on the reaffirmed debt even though your monthly income
is less than your monthly expenses after you include in your expenses the monthly payments on

all deb ou are reaffirm i , inc udin his one, be
___tsy___ef _ slt/fiat i’>di`r" tie own 140 US€

 

Use an additional page if needed for a full explanation

D. if your answers to BOTH questions A. and B. above were “Yes,” check the following
statement, if applicable:

You believe this Reaffirmation Agreement is in your financial interest and you can afford to
make the payments on the reaffirmed debt.

Also, check the box at the top of page one that says "No Presumpti'on of Undue Hardship.”

Case 16-40246-KKS Doc 143 Filed 11/29/18 Page 7 of 10

Foirn 2400A, Reaffinnation Docuinents Page 4

PART III. CERTIFICATION BY DEBTOR(S) AND SIGNATURES OF PARTIES
I hereby certify that:
(l) I agree to reaffirm the debt described above.
(2) Before signing this Reaffirmation Agreement, lread the terms disclosed in this Reaffiimation

Agreement (Part I) and the Disclosure Statement, Instructions and Definitions included in Part V
below;

(3) The Debtor’s Statement in Support of Reaffirmation Agreement (Part II above)is true and
complete;

(4) I am entering into this agreement voluntarily and am fully informed of my rights and
responsibilities; and

(5) Ihave received a copy of this completed and signed Reafiirmation Documents foim.

SIGNATURE(S) (If this is a joint Reaff -»

Date/ ~&'OQ ’~& Signatu .:
Date L'Z‘ 29 "/ 6 Signature

. 'n Agreement, both debtors must sign.):

   
 
 

Joint Debtor, if any

Reafi”irmation Agreement Terms Accepted by Creditor:

 

 

Creditor W. S. Badcock Corporation PO Box 724 Mulberrv. FL 33860
Prl'nt Name § Addrgss
i~` fda § §`g g=g§g.r¢ dead ///-27
r h /”"~/ 20 /e
Print Name of Representati`ve / Signature / date

PART IV. CERTIFICATION BY DEBTOR’S ATTORNEY (IF ANY)

To be pled only if the attorney represented the debtor during the course of negotiating this agreement

I hereby certify that: (1) this agreement represents a fully informed and voluntary agreement by the debtor; (2)
this agreement does not impose an undue hardship on the debtor or any dependent of the debtor; and (3) l have
fully advised the debtor of the legal effect and consequences of this agreement and any default under this

re ent.

A presumption of undue hardship has been established with respect to this agreement In my
ion, however, the debtor is able to make the required payment

Che'ck box, if the presumption of undue hardship box is chec re p ge ar e creditor is not a Credit
Union. .

, ' /
Date 203 ll/l(%ignature of Debtor’s Attorney v

Print Name of Debtor’s Attorney » 14th :_UilZ,/t/A/(q{

 

 

Case 16-40246-KKS Doc 143 Filed 11/29/18 Page 8 of 10

PART V. DISCLOSURE STATEMENT AND INSTRUCTIONS TO DEBTOR(S)

Before agreeing to reaffirm a debt, review the terms disclosed iii the Reafflrmation Agreement (Part I
above) and these additional important disclosures and instructions

Reaff'irming a debt is a serious financial decision. The law requires you to take certain steps to make sure the
decision is in your best interest If these steps, which are detailed in the Instructions provided in Part V, Section
B below, are not completed, the Reaffiimation Agreement is not effective, even though you have signed it.

A.

DISCLOSURE STATEMENT

What are your obligations if you reaffirm a debt? A reaffirmed debt remains your personal legal
obligation to pay. Your reaffirmed debt is not discharged in your bankruptcy case. That means that if
you default on your reaffirined'debt after your bankruptcy case is over, your creditor may be able to take
your property or your wages. Your obligations will be determined by the Reaffirmation Agreement,
which may have changed the terms of the original agreement If you are reaffirming an open end credit
agreement, that agreement or applicable law may permit the creditor to change the terms of that
agreement in the future under certain conditions

Are you required to enter into a reaffirmation agreement by any law? No, you are not required to
reaffirm a debt by any law. Only agree to reaffirm a debt if it is in your best interest, Be sure you can
afford the payments that you agree to make.

What if your creditor has a security interest or lien? Your bankruptcy discharge does not eliminate
any lien on your property. A “lien” is often referred to as a security interest, deed of trust, mortgage, or
security deed. The property subject to a lien is often referred to as collateral. Even if you do not
reaffirm and your personal liability on the debt is discharged, your creditor may still have a right under
the lien to take the collateral if you do not pay or default on the debt. If the collateral is personal
property that is exempt or that the trustee has abandoned, you may be able to redeem the item rather
than reaffirm the debt. 'l`o redeem, you make a single payment to the creditor equal to the current value
of the collateral, as the parties agree or the court determines

How soon do you need to enter into and file a reaffirmation agreement? If you decide to enter into
a reaffirmation agreement, you must do so before you receive your discharge. After you have entered
into a reaffirmation agreement and all parts of this form that require a signature have been signed, either
you or the creditor should file it as soon as possible. T he signed agreement must be filed with the court
no later than 60 days after the first date set for the meeting of creditors, so that the court will have time
to schedule a hearing to approve the agreement if approval is required. However, the court may extend
the time for filing, even after the 60-day period has ended.

Can you cancel the agreement? You may rescind (cancel) your Reaffirmation Agreement at any time
before the bankruptcy court enters your discharge, or during the 60-day period that begins on the date
your Reaffirrnation Agreement is filed with the couit, whichever occurs later. To rescind (cancel) your
Reaffirrnation Agreement, you must notify the creditor that your Reaftirmation Agreement is rescinded
(or canceled). Remember that you can rescind the agreement, even if the court approves it, as long as
you rescind Within the time allowed.

Case 16-40246-KKS Doc 143 Filed 11/29/18 Page 9 of 10

When will this Reaffirmation Agreement be effective?

a. If you were represented by an attorney during the negotiation of your Reaffirmation
Agreement and

i. if the creditor is not a Credit Union, your Reaffirmation Agreement becomes effective when
it is filed with the court unless the reaffirmation is presumed to be an undue hardship. If the
Reaffirmation Agreement is presumed to be an undue hardship, the court must review it and may
set a hearing to determine whether you have rebutted the presumption of undue hardship.

ii. if the creditor is a Credit Union, your Reaffirmation Agreement becomes effective when it
is filed with the court.

b. If you were not represented by an attorney during the negotiation of your Reaffirmation
Agreement, the Reaffirmation Agreement will not be effective unless the court approves it. To have the
court approve your agreement, you must file a motion. See lnstruction 5, below. The court will notify
you and the creditor of the hearing on your Reaffirmation Agreement. You must attend this hearing, at
which time the judge will review your Reaffirmation Agreement. lf the judge decides that the
Reaffirmation Agreement is iri your best interest, the agreement will be approved and will become
effective However, if your Reaffirmation Agreement is for a consumer debt secured by a mortgage~,
deed of trust, security deed, or other lien on your real property, like your home, you do not need to file a
motion or get court approval of your Reaffirrnation Agreement

What if you have questions about what a creditor can do? If you have questions about reaffiiming a
debtor what the law requires, consult with the attorney who helped you negotiate this agreement If you
do not have an attorney helping you, you may ask the judge to explain the effect of this agreement to

you at the hearing to approve the Reaffirmation Agreement When this disclosure refers to what a
creditor “may” do, it is not giving any creditor permission to do anything The word “may” is used to
tell you what might occur if the law permits the creditor to take the action.

INSTRUCTIONS

Review these Disclosures and carefully consider your decision to reaffirm. If you want to reaffiim,
review and complete the information contained in the Reaffirmation Agreement (Part I above). If your
case is a joint case, both spouses must sign the agreement if both are reaffirming the debt.

Complete the Debtor’s Statement in Support of Reaffirmation Agreement (Part II above). Be sure that
you can afford to make the payments that you are agreeing to make and that you have received a copy of
the Disclosure Statement and a completed and signed Reaffirrnation Agreement

If you were represented by an attorney during the negotiation of your Reaffirmation Agreement, your
attorney must sign and date the Certification By Debtor’s Attorney (Part IV above).

You or your creditor must file with the court the original of this Reaffirmation Documents packet and a
completed Reaffirmation Agreement Cover Sheet (Official Bankruptcy Form 427).

If you are not represented by an attorney, you must also complete and file with the court a separate
document entitled "Motion for Court Approval of Reajj‘irmation Agreement ” unless your Reajj'irmation

Agreement is for a consumer debt secured by alien on your real property, such a's your home. You can
use Form 2400B to do this.

Case 16-40246-KKS Doc 143 Filed 11/29/18 Page 10 of 10

DEFINITIONS

“Amount Reaffirmed” means the total amount of debt that you are agreeing to pay (reaffirm) by entering
into this agreement The total amount of debt includes any unpaid fees and costs that you are agreeing to
pay that arose on or before the date of disclosure, which is the date specified in the Reaffirmation
Agreement (Part I, Section B above). Your credit agreement may obligate you to pay additional amounts
that arise after the date of this disclosure You should consult your credit agreement to determine whether
you are obligated to pay additional amounts that may arise after the date of this disclosure

“Annual Percentage Rate” means the interest rate on a loan expressed under the rules required by federal
law. The annual percentage rate (as opposed to the “stated interest rate”) tells you the full cost of your
credit including many of the creditor’s fees and charges. You will find the annual percentage rate for your
original agreement on the disclosure statement that was given to you when the loan papers were signed or
on the monthly statements sent to you for an open end credit account such as a credit card.

“Credit Union” means a financial institution as defined in 12 U.S.C. § 461(b)(1)(A)(iv). It is owned and
controlled by and provides financial services to its members and typically uses words like “Credit Union”
or initials like “C.U.” or “F.`C.U.” in its name.

